Order entered April 18, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00099-CV

                 WILLIAM DREXEL AND SANDY DREXEL, Appellants

                                               V.

           TOLL BROTHERS, INC. AND TOLL DALLAS TX LLC, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-03255-2012

                                           ORDER
       Before the Court is court reporter Janet L. Dugger’s request for extension of time to file

record. We GRANT the request and ORDER the reporter’s record be filed no later than May

21, 2018. We caution Ms. Dugger that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE